NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0783-19

IN THE MATTER OF THE
APPLICATION OF PAOLA C.
ZAMPIERI TO CHANGE THE
NAME OF SCARLETT MARIA
ROSE SEALEY.
___________________________

                Submitted December 2, 2020 – Decided April 26, 2021

                Before Judges Ostrer and Accurso.

                On appeal from the Superior Court of New Jersey,
                Chancery Division, Family Part, Burlington County,
                Docket No. FD-03-0938-19.

                Schwartz, Hanna & Olsen, PC, attorneys for appellant
                Carl Frederic Sealey (Christopher Olsen, on the
                briefs).

                Patricia Ronayne, Esquire, PC, attorneys for
                respondent Paola C. Zampieri (Patricia Ronayne and
                Alexandra Gitter, on the brief).

PER CURIAM

       Carl Frederic Sealey appeals from a September 13, 2019 order and

judgment changing his then-three-year-old daughter's name from Scarlett
Maria Rose Sealey, the name he and the child's mother, Paola C. Zampieri,

chose at the time of her birth in October 2015, to Scarlett Marie Zampieri.

Sealey claims he and Zampieri agreed on Scarlett's name and chose her two

middle names to honor their mothers. The parties were together for five years,

but never married, and their relationship ended in early 2016, when Scarlett

was still an infant.

      Zampieri applied to change Scarlett's name in 2019, after Sealey was

sentenced to six-and-one-half-years in federal prison for a Ponzi scheme, in

which she alleges he swindled friends and neighbors of the couple of sums

exceeding a million dollars. Zampieri further claims Sealey failed to maintain

a relationship with Scarlett, which he denies. He claims his contact with

Scarlett has only been interrupted by his incarceration.

      The court heard argument on the application in September 2019. 1

Zampieri's counsel argued it was in Scarlett's best interests to change her name

so she could be enrolled in pre-school without the stigma attached to her

father's name in the community where they lived. Sealey's counsel advised the

court that a medical condition prevented Sealey from appearing by video


1
  The court's order states it heard testimony from Zampieri on September 13,
2019, but the transcript provided us from that date reflects only argument by
counsel.
                                                                            A-0783-19
                                        2
conference from prison, but contended Zampieri's application was made out of

spite and a desire to remove any trace of Sealey from their lives, evidenced by

Zampieri's desire to also remove Scarlett's middle name, Rose, chosen to honor

his mother. Counsel further argued that Scarlett's age made it unlikely her

peers would be "Googling" her father and taunting or ostracizing her over his

federal crimes.

      Zampieri's counsel countered it was not Scarlett's peers but their parents

who concerned Zampieri. She claimed Zampieri was not trying to separate

Scarlett from her father but instead trying to protect her from being picked on

and bullied because of something her father did, for which the child bore no

responsibility.

      The judge ruled it was in Scarlett's best interest to change her last name

to Zampieri but denied the application to remove her middle name of Rose,

after Zampieri's counsel commented it was "not the end-all, whether or not that

name comes out," it was "just easier for the child to write . . . a shorter name."

Although colloquy on the motion makes clear the judge was familiar with the

eleven-factor test of Emma v. Evans, 215 N.J. 197, 223 (2013), which controls

resolution of a dispute between parents over their child's jointly-chosen

surname, the court did not address any of the factors in his oral decision.


                                                                              A-0783-19
                                        3
Instead, noting that one of the lawyers "had to be somewhere else," the judge

released them saying he would "issue a written order addressing each of the

factors." The order and final judgment he issued a week later, however, only

documented his decision; it did not provide any reasons for its entry.

      Rule 1:7-4 requires a court to "find the facts and state its conclusions of

law . . . on every motion decided by a written order that is appealable as of

right," which, of course, this one was. The reasons for the rule are obvious; it

is not possible for an appellate court to engage in any meaningful review of a

record so deficient that we must guess at the judge's reasons for entering the

final order. See Ronan v. Adely, 182 N.J. 103, 110-11 (2004). Because both

parties' appellate case information statements erroneously reported the trial

court issued both oral and written findings, it does not appear the judge was

advised by either party that there was no statement of reasons attached to the

order and judgment or asked whether he would be filing one pursuant to Rule

2:5-1(b). We surmise that error prevented the clerk's office from detecting the

absence of reasons supporting the September 13, 2019 order and judgment and

alerting us to the problem before the case was calendared for disposition.

      Both parties have briefed all eleven factors of the controlling standard,

each arguing they support their disparate positions. Zampieri claims the


                                                                             A-0783-19
                                        4
hearing on her application was adjourned for months at Sealey's request, that

his opposition brief was filed only the day before the hearing, and he never

filed a certification explaining his reasons for opposing changing Scarlett's

name. She further notes Sealey did not "file a motion for amendment of the

trial court order and final judgment under R. 1:7-4(b)" and contends the matter

should be remanded for the court to render findings in accordance with Rule

1:7-4(a). She argues, however, that to "reverse and remand would reward

[Sealey's] own failure to fully present his objection" to the trial court. Sealey

contends Zampieri failed to carry her burden 2 that changing Scarlett's name

was in her best interests and we should reverse.

      Having reviewed the record, we determine our only course is to vacate

the order and judgment and remand for further proceedings. We leave to the

trial court whether the existing record is adequate to render a decision in the

matter, or whether the absence of a certification from Sealey supporting his

reasons for opposing Zampieri's name change request, coupled with the



2
  Sealey argues Emma established a presumption that the name "given to the
child by both parents is in the best interests of the child." Emma actually
abolished the presumption favoring the custodial parent's choice of surname
adopted in Gubernat v. Deremer, 140 N.J. 120, 144 (1995), and replaced it, not
with another presumption, but with the best interests standard. Emma, 215
N.J. at 221-22.
                                                                             A-0783-19
                                        5
passage of time, requires the parties be given the opportunity to supplement

the existing record. We do not retain jurisdiction.

      Vacated and remanded.




                                                                          A-0783-19
                                       6